DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The Applicant’s arguments submitted in the Reply filed 05/02/2022 are persuasive in overcoming all previously applied rejections.  The amendments made to the instant claims have distinguished the invention from the previously applied prior art teachings and therefore said rejections are overcome.  In light of new prior art, however, new rejections are applied as set forth below.  As said new rejections are necessitated by the Applicant’s claim amendments this action is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 identifies dispersants by their trade names.  According to the MPEP (see 2173.05(u)), “It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.”  The Applicant should therefore amend claim 46 to describe the dispersants by their chemical names rather than their trade names.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32-33, 38, 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kerman et al. “Three-dimensional printing of tungsten carbide-10wt% cobalt using a cobalt oxide precursor,” International Journal of Refractory Metals and Hard Materials, 25 (2007) 82-94 in view of KR 20170129181.
	Kerman teaches a support material for three dimensional printing that is able to be ink-jetted from a nozzle (see Introduction pp. 82-83).  The support material is taught to comprise a dispersion of solid particles (tungsten carbide and cobalt oxide, see Table 1 p. 86) in an organic solvent (isopropyl alcohol, Table 1 p. 86).  The amount of solids is taught to be 25% (Table 1, p. 86).  The average size of the powder particles is taught to be submicron and therefore within the range recited in the Applicant’s pending claim 33 (see 3.1 Slurry Development p. 86).  Table 1 of Kerman indicates that the organic solvent accounts for 75 wt% of the support composition slurry (p. 86).  The dispersion is further taught to comprise a dispersant (Table 1 p. 86).  Kerman does not teach the use of inorganic salts.
	KR ‘181 teaches a three dimensional support material and further teaches that sodium bicarbonate may be added to assist in the removal and break down of the support material.  Specifically, upon exposure to water the sodium bicarbonate is converted to carbon dioxide upon contact with an acidic solution and the liberation of carbon dioxide gas assists in the removal process of the support material from the object material (see final paragraph of the Background-Art section of the translation).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized sodium bicarbonate in the support material dispersion of Kerman et al. as taught by KR ‘181.

Allowable Subject Matter
Claims 44 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        7/26/2022